Citation Nr: 0315216	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  00-16 423A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to death pension benefits.  


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The claimed veteran's active service, including the period of 
active service, has not been verified.  He died in January 
1980.  The claimant purports to be entitled to DIC benefits 
as his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2000 rating decision by the 
Department of Veterans Affairs (VA), Chicago, Illinois, 
Regional Office (RO) that denied the claimant's claim of 
entitlement to death pension benefits, finding that the 
claimant was not married to the veteran at the time of the 
veteran's death.  The case is ready for appellate review.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminated the former statutory requirement that claims be 
well grounded.  This law also redefined the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Regulations implementing the VCAA have been enacted.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  

As noted, the VCAA redefined the obligations of VA with 
respect to notice and the duty to assist.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  The VCAA requires VA to notify 
the claimant and the claimant's representative, if any, of 
any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically 


inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The claimant has not been provided with notice of the VCAA or 
an explanation of its effect on her claim.  Consequently, the 
RO must provide the claimant with complete notice of the 
provisions of the VCAA consistent with the holding in the 
Federal Circuit Court decision in Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) and determine whether any additional notification or 
development action is required under the VCAA.  

This case is REMANDED to the RO for the following:

1.  The RO must perform a review of the 
file and ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 are fully complied with 
and satisfied.  At the very least, the 
claimant should be provided a letter 
notifying her of the provisions of the 
VCAA and their effect on her particular 
claim.  This letter should also contain a 
statement disclosing the type of evidence 
that would be essential to the success of 
her claim, as well as a statement as to 
which portion of evidence, if any, is to 
be provided by the claimant and which, if 
any, VA will attempt to obtain for the 
claimant.  An appropriate period of time 
should be allowed for 


response.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

2.  Thereafter, the RO should consider all 
of the evidence of record and readjudicate 
the claim.  If a complete grant of the 
claim remains denied, the claimant and her 
representative, if any, should be provided 
a supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  See 
Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to comply with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The claimant need take no 
action unless otherwise notified.  The claimant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


